¶ 1 Department II of the Court, composed of Chief Justice Fairhurst and Justices Madsen, Stephens, González and Yu (Justice Johnson sat for Justice Madsen and Justice Wiggins sat for Justice González), considered at its October 30, 2018, Motion Calendar whether review should be granted pursuant to RAP 13.4(b) and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the petition for review is denied. The Petitioner's pro se motion for extension of time to file an amended petition for review is also denied.
For the Court
/s/ Fairhurst, C.J.
CHIEF JUSTICE